DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al., US-20130259228-A1 (hereinafter “Ren ‘228”).
Per claim 1 (independent):
Ren ‘228 discloses: A method for validating captured media data, the method comprising: receiving the captured media data, the captured media data comprising encrypted fingerprint data (FIG. 1, FIG. 19, [0036], “for authenticating video content begins with extracting a video fingerprint from an original video content … the video fingerprint may be processed using a hash function to obtain a hash value. The original hash value may be encrypted … to generate the digital signature … unique to the original video”; [0108], “the source device 1916 may include a video capture device (e.g., video camera) … The transmitting node 1900 and source device 1916 may be at different locations” where a video fingerprint is generated from an original video content (media data) captured by a video capture device and a digital signature (encrypted fingerprint data) is created based on an encrypted hash value of the video fingerprint.); 
decrypting the encrypted fingerprint data; comparing the decrypted fingerprint data against other portions of the captured media data (FIG. 6, [0046], “for authenticating video content at a receiver (i.e., recipient) end of a video content transmission includes a two-step process: 1) a received digital signature is decrypted and the resulting decrypted hash value is compared against a fresh (i.e., newly calculated) hash value of a received video fingerprint and 2) a fresh (i.e., newly calculated) video fingerprint is generated from received video content and compared against the received video fingerprint.” where a digital signature transmitted to a receiver end is decrypted to be compared against a fresh hash value of a received video content (other portions of the captured media data). Note that the authentication process includes a two-step process (See FIG.6 for details).);
transmitting results of the comparing (FIG. 6, [0046], “If the fresh hash value exactly matches the received digital signature and the fresh video fingerprint closely matches the received video fingerprint, the received video content is considered authenticated to the original video content.” where depending on the comparison results associated with the received digital signature (encrypted fingerprint data) and the received video content including the received (unsecure; unencrypted) video fingerprint (other portions of the captured media data), they would be determined to be authentic or not for the original video content.).

Per claim 2 (dependent on claim 1):
Ren ‘228 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The method of claim 1, wherein the receiving of the captured media data comprises receiving image or video data (FIG. 1, [0036], “for authenticating video content begins with extracting a video fingerprint from an original video content”).

Per claim 6 (dependent on claim 1):
Ren ‘228 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Ren ‘228 discloses: The method of Claim 1, wherein the transmitting of the results comprises transmitting data associated with an indication of one or more of (i) whether an entirety of the media data is original, (ii) whether a portion of the media data is original, (iii) whether none of the media data is original, or (iv) whether a portion of the media data has been removed (FIG. 6, [0046], “If the fresh hash value exactly matches the received digital signature and the fresh video fingerprint closely matches the received video fingerprint, the received video content is considered authenticated to the original video content.”).

Per claim 7 (dependent on claim 1):
Ren ‘228 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Ren ‘228 discloses: The method of Claim 1, further comprising marking the media data as authentic based at least on the results indicating successful validation (FIG. 6, [0046], “If the fresh hash value exactly matches the received digital signature and the fresh video fingerprint closely matches the received video fingerprint, the received video content is considered authenticated to the original video content.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren ‘228 in view of ALBERTSON et al., US-20190267036-A1 (hereinafter “ALBERTSON ‘036”).
Per claim 3 (dependent on claim 1):
Ren ‘228 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Ren ‘228 does not disclose but ALBERTSON ‘036 discloses: The method of claim 1, wherein the receiving of the captured media data comprises receiving audio data (FIG. 1, [0021], “At block 330 … recording devices 101 capture digital recordings … (e.g., capture an audio recording of a speech, capture a video of at least a portion of the recording environment 150, etc.)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren ‘228 with the capture of an audio recording as taught by ALBERTSON ‘036 because it would improve the security of media data by adding another layer of authentication based on audio recordings.

Per claim 4 (dependent on claim 1):
Ren ‘228 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The method of claim 1, further comprising validating the decrypted fingerprint data against validation information stored on a remote storage apparatus ([0016], “a news corporation may transmit one or more segments of the recorded data 111 including the encrypted data 110 to an entity holding the private key 107 (e.g., a corporation, person, etc.)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren ‘228 with the validation of encrypted data (fingerprint data) based on information stored on a remote storage as taught by ALBERTSON ‘036 because it would alleviate a processing load of a capture device for authentication by transmitting encrypted data to another entity (server).

Per claim 15 (independent):
Ren ‘228 discloses: Computerized apparatus configured to validate obtained media data, the computerized apparatus comprising: one or more content capturing devices; processor apparatus configured to perform data communication with the one or more content capturing devices (FIG. 1, FIG. 19, [0036], “for authenticating video content begins with extracting a video fingerprint from an original video content”; [0108], “the source device 1916 may include a video capture device (e.g., video camera) … The transmitting node 1900 and source device 1916 may be at different locations” );
non-transitory computer-readable apparatus in data communication with the processor apparatus, the non-transitory computer-readable apparatus comprising a storage medium comprising at least one computer program, the at least one computer program comprising a plurality of instructions configured to, when executed by the processor apparatus, cause the computerized apparatus to: capture content via the one or more content capturing devices, the captured content comprising image data (FIG. 1, FIG. 19, [0036], “for authenticating video content begins with extracting a video fingerprint from an original video content”; [0108], “the source device 1916 may include a video capture device (e.g., video camera)”);
encrypt unique data associated with the captured content; and insert the encrypted unique data into a portion of the captured content, thereby generating content with encrypted unique data (FIG. 1, FIG. 19, [0036], “for authenticating video content begins with extracting a video fingerprint from an original video content … the video fingerprint may be processed using a hash function to obtain a hash value. The original hash value may be encrypted … to generate the digital signature … unique to the original video” where a video fingerprint is generated from an original video content (media data) captured by a video capture device and a digital signature (encrypted unique data) is created based on an encrypted hash value of the video fingerprint.).
Ren ‘228 does not disclose but ALBERTSON ‘036 discloses: the captured content comprising image data and audio data (FIG. 1, [0021], “At block 330 … recording devices 101 capture digital recordings … (e.g., capture an audio recording of a speech, capture a video of at least a portion of the recording environment 150, etc.)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren ‘228 with the capture of an audio recording as taught by ALBERTSON ‘036 because it would improve the security of media data by adding another layer of authentication based on audio recordings.

Per claim 16 (dependent on claim 15):
Ren ‘228 in view of ALBERTSON ‘036 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
Ren ‘228 discloses: The computerized apparatus of claim 15, wherein the generated content with encrypted unique data is configured to allow a computerized device obtaining the generated content with encrypted unique data to: decrypt the encrypted unique data; validate the decrypted unique data; and transmit results of the validation to the computerized apparatus (FIG. 6, [0046], “for authenticating video content at a receiver (i.e., recipient) end of a video content transmission includes a two-step process: 1) a received digital signature is decrypted and the resulting decrypted hash value is compared against a fresh (i.e., newly calculated) hash value of a received video fingerprint and 2) a fresh (i.e., newly calculated) video fingerprint is generated from received video content and compared against the received video fingerprint. If the fresh hash value exactly matches the received digital signature and the fresh video fingerprint closely matches the received video fingerprint, the received video content is considered authen­ticated to the original video content.” where a digital signature (encrypted unique data) transmitted to a receiver end is decrypted to be compared against a fresh hash value of a received video content. Depending on the comparison results associated with the received digital signature and the received video content including the received (unsecure; unencrypted) video fingerprint, they would be determined to be authentic or not for the original video content.).

Per claim 17 (dependent on claim 15):
Ren ‘228 in view of ALBERTSON ‘036 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
Ren ‘228 discloses: The computerized apparatus of claim 15, wherein the unique data comprises one or more of a fingerprint of the captured content, or a time sequence of a sequence of frames associated with the captured content, the fingerprint comprising an image fingerprint and an audio fingerprint (FIG. 1, [0036], “for authenticating video content begins with extracting a video fingerprint from an original video content” ).

Per claim 18 (dependent on claim 17):
Ren ‘228 in view of ALBERTSON ‘036 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
Ren ‘228 does not disclose but ALBERTSON ‘036 discloses: The computerized apparatus of claim 17, wherein: the one or more content capturing devices comprise an image sensor and a microphone; the image sensor is configured to generate the image fingerprint; the microphone is configured to generate the audio fingerprint (FIG. 1, [0013], “The recording devices 101 … can capture image and/or audio data to record digital audio, images, and/or video data … The image capture devices 103 include image sensors that generate image data … The audio capture devices 104 are representative of any device that can capture audio data, e.g., a microphone”; [0021], “At block 330 … recording devices 101 capture digital recordings … (e.g., capture an audio recording of a speech, capture a video of at least a the encrypted data 110 … is captured by the recording devices 101 … is embedded in the recorded data 111 captured and stored by the recording devices 101” where the recorded data 111 (captured media data) including the encrypted data 110 (encrypted fingerprint data) as well as an audio and/or a video is captured and stored by the recording devices 101.);
the encryption of the unique data comprises an encryption of the image fingerprint and an encryption of the audio fingerprint, the encryptions of the image fingerprint and the audio fingerprint being performed separately from each other ([0019], “the encrypted data 110 may include audio tones that are not audible, image data that is not visible, and the like”).

Per claim 19 (dependent on claim 15):

Ren ‘228 does not disclose but ALBERTSON ‘036 discloses: The computerized apparatus of claim 15, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to transmit the generated content with encrypted unique data to the computerized device, the computerized device comprising a validation server entity ([0016], “a news corporation may transmit one or more segments of the recorded data 111 including the encrypted data 110 to an entity holding the private key 107 (e.g., a corporation, person, etc.). Each segment of the recorded data 111 may then be authenticated by decrypting the encrypted data 110 embedded in the recorded data 111”).

Per claim 20 (dependent on claim 15):
Ren ‘228 in view of ALBERTSON ‘036 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
Ren ‘228 discloses: The apparatus of claim 15, wherein the validation comprises one or more of (i) a comparison against a version of the unique data stored on the computerized device, or (ii) a comparison against another portion of the generated content with encrypted unique data (FIG. 6, [0046], “for authenticating video content at a receiver (i.e., recipient) end of a video content transmission includes a two-step process: 1) a received digital signature is decrypted and the resulting decrypted hash value is compared against a fresh (i.e., newly calculated) hash value of a received video fingerprint and 2) a fresh (i.e., newly calculated) video fingerprint is generated from received video content and compared against the received video fingerprint.” where a digital signature (encrypted unique data) transmitted to a receiver end is decrypted to be compared against a fresh hash value of a received video content (another portion of the generated content). Note .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren ‘228 in view of Blankenbeckler et al., US-20180191507-A1 (hereinafter “Blankenbeckler ‘507”).
Per claim 5 (dependent on claim 1):
Ren ‘228 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Ren ‘228 does not disclose but Blankenbeckler ‘507 discloses: The method of claim 1, further comprising extracting the encrypted fingerprint data from at least one of (i) a telemetry data containing track, or (ii) a file recovery data track (FIG. 3, [0043], “reads audio, video, and variant packets, and extracts metadata from an encrypted content file. The metadata can include encryption parameters such as format parameters (e.g., MPEG-Common Encryption (CENC) parameters) used for decrypting the sample data … further processing by reading sample metadata and sample data included in the encrypted files … using digital watermarking … read a matching variant sample for some or all video samples, which may be included in an auxiliary track in the file”; [0047], “The decryption and decoding parameters included with assembled encrypted sample 16 can include metadata, such as, for example, a keyframe flag, PTS, and sample duration” where a matching variant sample (fingerprint data) encrypted in an auxiliary track is extracted for decrypting sample data. Note that the variant sample may include metadata such as PTS (Presentation Time Stamp), sample duration, that is, telemetry data.).
.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALBERTSON ‘036 in view of Blankenbeckler ‘507.
Per claim 8 (independent):
ALBERTSON ‘036 discloses: A method for enabling validation of captured media data, the method comprising: obtaining the media data via one or more camera devices; encrypting metadata associated with the obtained media data (FIG. 1, FIG. 3, [0021], “At block 330 … recording devices 101 capture digital recordings … (e.g., capture an audio recording of a speech, capture a video of at least a portion of the recording environment 150, etc.) … the encrypted data 110 … is captured by the recording devices 101 … is embedded in the recorded data 111 captured and stored by the recording devices 101”; FIG. 4, [0023], “At block 430, the input data 108, encrypted data 110, and the timestamp are stored as metadata in the data store of encrypted data 110.” where the recorded data 111 (captured media data) including the encrypted data 110 as well as an audio and/or a video is captured and stored by the recording devices 101. Prior to the capturing of the encrypted data 110 by the recording devices 101, timestamp are stored as metadata in the encrypted data 110.);
enabling validation of the modified media data by a computerized apparatus, the computerized apparatus being configured to compare the encrypted metadata of the modified media data against metadata stored on the computerized apparatus (FIG. 5, [0014], “The input data 108 is representative of any type of data, such as global positioning system (GPS) coordinates of the location of the recording environment 150, the current date and/or time”; [0025], “if the output of the decryption matches the stored input data 108, the method proceeds to block 570, where the security device 102 determines that the current portion of the recorded data 111 is authentic” where the decrypted output of  encrypted (meta) data from a portion of the recorded data 111 (modified media data) is compared against the input data 108 storing the current date and/or time, that is, timestamp (metadata) for determining authenticity (validation)).
ALBERTSON ‘036 does not disclose but Blankenbeckler ‘507 discloses: inserting the encrypted metadata into a designated portion of the obtained media data to produce modified media data having the encrypted metadata (FIG. 3, [0043], “reads audio, video, and variant packets, and extracts metadata from an encrypted content file. The metadata can include encryption parameters such as format parameters (e.g., MPEG-Common Encryption (CENC) parameters) used for decrypting the sample data … further processing by reading sample metadata and sample data included in the encrypted files … using digital watermarking … read a matching variant sample for some or all video samples, which may be included in an auxiliary track in the file”; [0047], “The decryption and decoding parameters included with assembled encrypted sample 16 can include metadata, such as, for example, a keyframe flag, PTS, and sample duration”; FIG. 5, [0056], “a video sample (i.e., video sample mdat and a variant sample (i.e., variant sample mdat)” where a variant sample mdat (encrypted metadata) including metadata such as PTS (Presentation Time Stamp) may be combined with a video sample mdat in order to generate a media data compatible with MPEG-CENC format, which may designate how the assembled encrypted sample 16 obtained from the variant sample mdat should be aligned (See. FIG.5).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ALBERTSON ‘036 with the encrypted variant sample including metadata such as PTS combined as an additional sample mdat with a video sample mdat to create a media file supported by MPEG-4 as taught by Blankenbeckler ‘507 because it would facilitate 

Per claim 9 (dependent on claim 8):
ALBERTSON ‘036 in view of Blankenbeckler ‘507 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
ALBERTSON ‘036 discloses: The method of claim 8, wherein the media data comprises image data and audio data both captured by at least one of the one or more camera devices (FIG. 1, FIG. 3, [0021], “At block 330 … recording devices 101 capture digital recordings … (e.g., capture an audio recording of a speech, capture a video of at least a portion of the recording environment 150, etc.)”).

Per claim 10 (dependent on claim 9):
ALBERTSON ‘036 in view of Blankenbeckler ‘507 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
ALBERTSON ‘036 discloses: The method of claim 9, wherein the metadata associated with the obtained media data comprises one or more of (i) fingerprint data associated with one or more of the image data or the audio data, or (ii) a time sequence associated with a plurality of frames of the obtained media data (FIG. 1, FIG. 3, [0021], “At block 330 … recording devices 101 capture digital recordings … (e.g., capture an audio recording of a speech, capture a video of at least a portion of the recording environment 150, etc.) … the encrypted data 110 … is captured by the recording devices 101 … is embedded in the recorded data 111”; FIG. 4, [0023], “At block 430, the input data 108, encrypted data 110, and the timestamp are stored as metadata in the data store of encrypted data 110.” where the recorded data 111 (captured media data) including the encrypted data 110 as well as an audio and/or a 

Per claim 11 (dependent on claim 10):
ALBERTSON ‘036 in view of Blankenbeckler ‘507 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference.
ALBERTSON ‘036 does not disclose but Blankenbeckler ‘507 discloses: The method of Claim 10, wherein the inserting of the encrypted metadata into the designated portion of the obtained media comprises inserting the encrypted metadata into (i) a metadata track associated with a frame of the plurality of frames of the obtained media data, or (ii) a portion of the obtained media data that does not contain video or audio data ([0047], “The decryption and decoding parameters included with assembled encrypted sample 16 can include metadata, such as, for example, a keyframe flag, PTS, and sample duration”; [0049], “jump to corresponding samples for a video track and a variant track that each have a closest PTS to a timestamp indicated for the playback seek or trick mode … identifying a movie fragment (e.g., a group of samples) for each of the video track and the variant track with a PTS range including the indicated timestamp.” where a position of playback may jump to corresponding samples (plurality of frames) for a video track and a variant track (metadata track) as requested in the playback seek or trick mode, which is enabled by obtaining a PTS range of encrypted metadata closest to a timestamp indicated by the playback request from the variant track.).

Per claim 12 (dependent on claim 11):
ALBERTSON ‘036 in view of Blankenbeckler ‘507 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The method of claim 11, further comprising generating the fingerprint data based at least on identifying one or more unique characteristics associated with at least a sampled portion of the obtained media data ([0014], “the cryptography algorithm 109 with input data 108 to generate encrypted data 110 that is outputted via the output device 106 … The encrypted data 110 may be … QR codes, barcodes… visible light patterns and/or colors … The input data 108 is representative of any type of data, such as global positioning system (GPS) coordinates of the location of the recording environment 150, the current date and/or time” where the encrypted data 110 is generated with the input data 108 including GPS coordinates, the current date and/or time etc. (unique characteristics). Note that portions of recorded digital recording may be received (See FIG.5), that is, a sampled portion of the obtained media data.).

Per claim 13 (dependent on claim 12):
ALBERTSON ‘036 in view of Blankenbeckler ‘507 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
ALBERTSON ‘036 discloses: The method of Claim 12, wherein the generating of the fingerprint data comprises generating one or more of an image fingerprint or an audio fingerprint ([0014], “the cryptography algorithm 109 with input data 108 to generate encrypted data 110 that is outputted via the output device 106 … The encrypted data 110 may be … QR codes, barcodes… visible light patterns and/or colors”).

Per claim 14 (dependent on claim 12):
ALBERTSON ‘036 in view of Blankenbeckler ‘507 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The method of Claim 12, further comprising obtaining the sampled portion by obtaining one or more portions of the obtained media data for every given time interval (FIG. 4, [0022], “at block 410, the security device 102 executes a loop including blocks 420-450 for each of a plurality of time intervals during the operation of the security device. For example, the time interval may be a millisecond, half second, second, etc.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/Kevin Bechtel/Primary Examiner, Art Unit 2491